Case 5:19-cv-05025-TLB Document 66              Filed 09/14/20 Page 1 of 6 PageID #: 431


                      IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


SEAN HARRISON, Individually and on                                            PLAINTIFF
Behalf of All Others Similarly Situated

vs.                                No. 5:19-cv-5025-TLB


HOG TAXI, LLC, MELISSA REYNOLDS                                             DEFENDANTS
and TIMOTHY REYNOLDS


           JOINT MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT


      COME NOW Sean Harrison, individually and on behalf of all others similarly

situated, and Defendants Hog Taxi, LLC, Melissa Reynolds and Timothy Reynolds, by

and though their undersigned counsel, and jointly submit the following Joint Motion for

Approval of Settlement Agreement:

      1.     Named Plaintiff filed this action on February 7, 2019, pursuant to the Fair

Labor Standards Act (FLSA), 29 U.S.C. § 201, et seq. and Arkansas Minimum Wage Act

(AMWA), Ark. Code Ann. § 11-4-201, et seq. as a collective action. See ECF No. 1. On

an individual and collective basis, Named Plaintiff asserted that Defendants failed to pay

Named Plaintiff and other Taxi Drivers a lawful minimum wage and proper overtime

premium for all hours they worked in excess of forty hours per week. Named Plaintiff

amended his Complaint to remove the overtime violation claims. See ECF No. 9. Named

Plaintiff also sought liquidated damages and attorneys’ fees. Id. Defendants argued that

Named Plaintiff and other Taxi Drivers were properly classified as independent

contractors and thus not entitled to the minimum wage and overtime protections under

the FLSA and AMWA. See ECF Nos. 20, 21.


                                           Page 1 of 6
                           Sean Harrison, et al. v. Hog Taxi, LLC, et al.
                         U.S.D.C. (W.D. Ark.) Case No. 5:19-cv-5025-TLB
                       Joint Motion For Approval of Settlement Agreement
Case 5:19-cv-05025-TLB Document 66                 Filed 09/14/20 Page 2 of 6 PageID #: 432


       2.      On September 10, 2019, this Court conditionally certified a group of all Taxi

Drivers employed by Defendants at any time since February 7, 2016. See ECF No. 41.

Following distribution of notice, three other individuals opted into the litigation, for a total

of four Plaintiffs. (Named Plaintiff and the three Opt-in Plaintiffs are hereinafter collectively

referred to as “Plaintiffs”).

       3.      During the course of this litigation, the Parties have engaged in extensive

discovery regarding Plaintiffs time records, training records, job duties, compensation,

and issues related to the underlying merits of Plaintiffs’ claims and Defendants’ defenses.

       4.      Following extensive negotiations between counsel at a Settlement

Conference with Magistrate Judge Ford, the Parties have entered into a Settlement

Agreement and Release of Claims (Settlement Agreement) resolving the litigation in full

and requesting dismissal of the above-captioned action with prejudice. A copy of the

Settlement Agreement is attached hereto as Exhibit A.

       5.      Circuits are split on whether a private settlement of an FLSA claim requires

court approval. Compare Martin v. Spring Break ’83 Prods., LLC, 688 F.3d 247 (5th Cir.

2012) (enforcing a settlement that was reached without judicial or Department of Labor

approval), with Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015)

(holding FLSA settlements require approval from the district court or Department of

Labor), and Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982)

(same). The Eighth Circuit has yet to decide this issue. Barbee v. Big River Steel, LLC,

927 F.3d 1024, 1027 (8th Cir. 2019).

       6.      The Parties request the Court’s review and approval of the Settlement and

issuance of an Order approving the Settlement as fair, adequate and reasonable.



                                              Page 2 of 6
                              Sean Harrison, et al. v. Hog Taxi, LLC, et al.
                            U.S.D.C. (W.D. Ark.) Case No. 5:19-cv-5025-TLB
                          Joint Motion For Approval of Settlement Agreement
Case 5:19-cv-05025-TLB Document 66               Filed 09/14/20 Page 3 of 6 PageID #: 433


       7.     If approval is required, “[w]hen employees bring a private action for back

wages under the FLSA, and present to the district court a proposed settlement, the district

court may enter a stipulated judgment after scrutinizing the settlement for fairness.”

Lynn’s Food Stores, Inc., 679 F.2d at 1353. A district court may only approve a settlement

agreement and enter a stipulated judgment that includes a waiver of FLSA claims after it

determines that the litigation involves a bona fide dispute and that the proposed

settlement is fair and equitable to all parties. Okada v. Eagle's HVAC, LLC, No. 2:16-CV-

02245, 2017 U.S. Dist. LEXIS 205376, at *3 (W.D. Ark. Dec. 14, 2017) (citing Lynn's Food

Stores, Inc., 679 F.2d at 1353, n.8).

       8.     If a proposed settlement is a reasonable compromise of contested issues,

the court should approve the settlement:

       [W]hen the parties submit a settlement to the court for approval, the
       settlement is more likely to reflect a reasonable compromise of disputed
       issues than a mere waiver of statutory rights brought about by an employer's
       overreaching. If a settlement in an employee FLSA suit does reflect a
       reasonable compromise over issues, such as FLSA coverage or
       computation of back wages, that are actually in dispute; we allow the district
       court to approve the settlement in order to promote the policy of
       encouraging settlement of litigation.

Lynn’s Food Stores, 679 F.2d at 1354.

       9.     Here, the settlement between the Parties represents a fair and equitable

compromise of bona fide wage and hour disputes. Plaintiffs claim that Defendants

classified them as independent contractors and paid them a commission on each taxi ride

during a shift, regardless of the number of hours worked, and therefore failed to pay

Plaintiffs a lawful hourly wage. Plaintiffs specifically claim that this practice resulted in

Defendants not paying Plaintiffs a proper minimum wage for hours during which they were

performing labor for the Defendants. Defendants deny these allegations.


                                            Page 3 of 6
                            Sean Harrison, et al. v. Hog Taxi, LLC, et al.
                          U.S.D.C. (W.D. Ark.) Case No. 5:19-cv-5025-TLB
                        Joint Motion For Approval of Settlement Agreement
Case 5:19-cv-05025-TLB Document 66               Filed 09/14/20 Page 4 of 6 PageID #: 434


       10.    The settlement follows litigation, including the sharing of all available time

and pay records, by experienced counsel representing both Parties. The Parties attended

a settlement conference before United States Magistrate Mark E. Ford, where the Parties

reached a settlement of all claims (the terms of which are embodied in the Settlement

Agreement).    The Settlement covers only employees who opted into this case and

consented to be bound by any settlement reached by the Parties.

       11.    Pursuant to the Settlement Agreement, Plaintiffs are receiving credit for

amounts owed for their work performed while under employment of Defendants, based

on a compromise of the total potential exposure. Defendants’ exposure for potential

damages were calculated by identifying the total number of hours worked each week, the

total number of deductions taken, and the gross wages earned. If the resulting hourly rate

fell below the legal minimum wage for that year, the damages were the difference

between the legal minimum wage and the actual hourly rate received that week. To the

extent that such documents were not available or produced, Plaintiffs used their best

estimates of their hours and pay as necessary to calculated damages. Named Plaintiff

and his counsel have specifically weighed the potential value of the claims based on

information gathered from Plaintiffs and Defendants related to the alleged minimum wage

violation against the potential for receiving nothing at trial. From this, named Plaintiff and

his counsel have concluded that the proposed settlement provides a fair and reasonable

resolution of the claims. Defendants support this result because it eliminates the

uncertainties, risks, and cost of further litigation and appeals, despite Defendants’ denial

of the claims. For the purposes of settlement, the Parties further agree that the total sum

to each Plaintiff represents a fair compromise due to the lack of formal records regarding



                                            Page 4 of 6
                            Sean Harrison, et al. v. Hog Taxi, LLC, et al.
                          U.S.D.C. (W.D. Ark.) Case No. 5:19-cv-5025-TLB
                        Joint Motion For Approval of Settlement Agreement
Case 5:19-cv-05025-TLB Document 66                Filed 09/14/20 Page 5 of 6 PageID #: 435


total hours worked, deductions taken, gross wages earned each week, and lack of

certainty over whether Plaintiffs were properly classified as independent contractors.

       12.    Under the FLSA, an award of reasonable attorneys’ fees and costs to

prevailing plaintiffs is mandatory. 29 U.S.C. § 216(b) (“The court in such action shall, in

addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney's

fee to be paid by the defendant, and costs of the action.”); Collins v. Barney’s Barn, Inc.,

Case No. 4:12-cv-685-SWW (E.D. Ark. 10/16/2014) (“An award of attorney’s fees and

costs to the prevailing employee is mandatory under § 216(b), but the amount of the

award is within the discretion of the court.”). Plaintiff’s Counsel will submit its Petition for

Costs and Attorneys’ Fees on the same day as the filing of this Joint Motion.

       13.    Accordingly, Plaintiffs and Defendants jointly seek the Court’s approval of

the Settlement Agreement.

       WHEREFORE, Named Plaintiff, each individually and on behalf of others similarly

situated, and Defendants request that the Court enter an Order approving the Settlement

Agreement, and for all other relief to which they may be entitled.




                                             Page 5 of 6
                             Sean Harrison, et al. v. Hog Taxi, LLC, et al.
                           U.S.D.C. (W.D. Ark.) Case No. 5:19-cv-5025-TLB
                         Joint Motion For Approval of Settlement Agreement
Case 5:19-cv-05025-TLB Document 66         Filed 09/14/20 Page 6 of 6 PageID #: 436


                                               Respectfully submitted,
                                               PLAINTIFF SEAN HARRISON,
                                               Individually and on Behalf of
                                               All Others Similarly Situated

                                               SANFORD LAW FIRM, PLLC
                                               One Financial Center
                                               650 South Shackleford, Suite 411
                                               Little Rock, Arkansas 72211
                                               Telephone: (501) 221-0088
                                               Facsimile: (888) 787-2040

                                               Tess Bradford
                                               Ark. Bar No. 2017156
                                               tess@sanfordlawfirm.com

                                               Joshua West
                                               Ark. Bar No. 2012121
                                               west@sanfordlawfirm.com

                                               Josh Sanford
                                               Ark. Bar No. 2001037
                                               josh@sanfordlawfirm.com

                                               HOG TAXI, LLC, MELISSA REYNOLDS
                                               and TIMOTHY REYNOLDS, DEFENDANTS

                                               MILLER, BUTLER, SCHNEIDER &
                                               PAWLIK & ROZZELL, PLLC
                                               224 South 2nd Street
                                               Rogers, Arkansas
                                               Telephone: 479-621-0006

                                               Jenna R. Fogelman
                                               Ark. Bar No. 2015150
                                               jfogleman@arkattorneys.com

                                               /s/ George Rozzell
                                               George Rozzell
                                               Ark. Bar No 2008032
                                               grozzell@arkattorneys.com




                                      Page 6 of 6
                      Sean Harrison, et al. v. Hog Taxi, LLC, et al.
                    U.S.D.C. (W.D. Ark.) Case No. 5:19-cv-5025-TLB
                  Joint Motion For Approval of Settlement Agreement
